Citation Nr: 0320718	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The appellant had over 28 years of active duty service from 
which he retired in June 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans' Affairs (VA) 
rating decision in which the regional office (RO) in St. 
Petersburg, Florida, denied service connection for bilateral 
pes planus.  In March 2001, the Board remanded this matter to 
the RO to ensure compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran has had disability from a bilateral foot 
disorder diagnosed as pes planus; his disability from 
bilateral pes planus existed prior to his service and did not 
worsen during such service.


CONCLUSIONS OF LAW
1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is not entitled to service connection for a 
bilateral foot condition diagnosed as pes planus.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he is entitled to service 
connection for bilateral pes planus.  He has asserted in 
testimony that his foot disorders resulted from an injury 
incurred during his boot camp training.  Alternatively, he 
has asserted that although his foot disorders may have 
preexisted his service, his disability from such disorders 
worsened during such service.  For the following reasons and 
bases, the Board finds that the veteran's bilateral foot 
disability from bilateral pes planus existed prior to his 
service and was not aggravated during such service.  
Accordingly, the Board concludes that the veteran is not 
entitled to service connection for a bilateral foot disorder 
diagnosed as pes planus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 311 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during an 
subsequent to service.  38 C.F.R. § 3.306(b) (2002).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumptions of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  "Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999); Daniels v. Gober, 10 Vet. App. 474, 479 (1997); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1995); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

Service medical records show that the veteran's pes planus 
was noted at the time of his medical examination for entry 
into service in May 1943 and was characterized as second-
degree pes planus.

The veteran testified that he did not seek treatment for a 
foot disorder during the period from 1948 to 1973.  He 
testified that his left foot turned outward during service 
and he was hospitalized for treatment of a left foot 
disorder, including casting of the left foot.  He testified 
that he currently wore brace on both legs.

The service medical records document the treatment described 
by the veteran as having occurred in May and June 1944, when 
he was treated for right foot and ankle complaints, diagnosed 
as muscle cramp of the right peroneal longus, which is along 
the ankle.  For the most part, reports of routine medical 
examinations during the veteran's service do not document 
complaints, diagnoses or treatment of a foot disorder.  At 
the time of his medical examination for separation from 
service in May 1946, an examiner noted defects including 
second-degree pes planus.  In a report of medical history 
dated in January 1965, the veteran gave a history of foot 
trouble.  An examiner elaborated that one of the veteran's 
feet had been casted and that there was no recurrence of the 
problem.  The examiner further indicated that this history 
was not considered disabling.  When the veteran was examined 
again in October 1972, his feet were described as clinically 
normal.  When the veteran was discharged from service in 
1973, a medical examiner noted in April 1973 that the veteran 
had a history of sprain of his right foot in boot camp but 
had not had any trouble since.  The examiner reported that 
the veteran's feet were clinically normal.
 
The question before the Board is not whether the veteran has 
current disability from a bilateral foot disorder.  The 
record contains evidence that he has such disability, as 
documented by VA outpatient treatment records dated in 
November 1999.  Rather, the question is whether he incurred 
such disability during his service, or, if his bilateral foot 
disorder preexisted his service, whether his disability from 
such disorders worsened during such service beyond the 
expected natural progression of the disorders.  In this 
regard, the Board must first consider whether the veteran was 
"sound" at the time of his entry into service, and, if not, 
whether any preexisting disability worsened during such 
service.

The Board finds that the veteran did have a preexisting 
disability from a bilateral foot disorder, diagnosed as pes 
planus, and, under such circumstances, was not entitled to 
the presumption of soundness.  Service medical records dated 
at the time of his entry into service document his bilateral 
pes planus, thus indicating that the disability had pre-
existed service.  Such evidence clearly rebuts the 
presumption of soundness.  See Gahman v. West, 12 Vet. 
App. 406 (1999).

Therefore, as it is clear that the veteran is not entitled to 
the presumption of soundness and had disability from pes 
planus that preexisted his service, the remaining question is 
whether his preexisting disability from pes planus was 
aggravated during active military service.  The "presumption 
of aggravation" applies only when preservice disability 
increases in severity during service.  See Beverly v. Brown, 
9 Vet. App. 402, 405 (1996).

The record does not present a factual basis upon which the 
Board can find that the veteran's disability from pes planus 
worsened during his active duty service.  On the contrary, 
his pes planus was described as asymptomatic during his 
service and near the time of his medical examination for 
separation from service.  Moreover, before and after the 1944 
treatment for right foot and ankle problems, the degree of 
the severity of pes planus was the same (second degree).  
And, as the veteran pointed out, he did not seek treatment 
for foot problems during the remainder of his service, and no 
foot problems were described at various routine examinations.

Medical findings made contemporaneously with the veteran's 
service may be afforded more weight than findings made many 
years after the veteran's separation from service and based 
on an inaccurate oral history provided by the appellant.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In summary, the Board finds that the veteran's pes planus was 
noted at the time of his entry into service in 1943.  
Therefore, the Board finds that the presumption of soundness 
is clearly rebutted.  Further, the Board finds no evidence 
upon which to base a finding that the veteran's disability 
from bilateral pes planus worsened during his service.  
Rather, the Board finds that the most compelling evidence is 
contemporaneous service medical records which show that the 
veteran entered service with second degree bilateral pes 
planus and separated from service in 1973 with what were 
described as essentially normal feet, without significant 
intervening complaints or treatment other that in May 1944.  
His symptoms resolved and he did not have further complaints, 
diagnoses, or treatment.

The Board has considered the veteran's testimony given in 
June 2000.  The veteran's own assertions that his disability 
was incurred in service or worsened during his service are 
afforded no probative weight.  As the record does not show 
that the veteran has the expertise to render a medical 
opinion about the onset, etiology, and progression of his 
foot disorders, his own assertions as to such matters cannot 
be afforded any probative weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board finds that the veteran's disability from pes planus 
existed prior to his military service and was not aggravated, 
that is, did not permanently worsen, during such service.  
Therefore, the Board concludes that the veteran is not 
entitled to service connection for pes planus.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of his claim, and to notify a 
claimant of VA's inability to obtain certain evidence.  These 
duties are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
The veteran has been notified of the passage of VCAA and the 
provision of the law that pertain to his claim.  He has been 
provided with forms to authorization to release medical 
records.  He has been notified that ultimately, it was his 
responsibility to provide evidence to support his claim. The 
veteran has not indicated that there is additional evidence 
that has not been obtained.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that VA has complied 
with the VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is her responsibility, and what is VA's responsibility. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, the veteran has been so notified by various 
rating decisions, the statement of the case and supplements 
thereto, as well as by several letters, including one in June 
2002.  The supplemental statement of the case contained 
regulations that advised the veteran that he could submit 
private medical records or provide VA sufficient information 
to allow VA to obtain such records.  

VA's duty to assist in the development of a claim includes 
the duty to make as many requests as necessary to obtain 
relevant records from a Federal department or agency, 
including service medical records; medical and other records 
from VA medical facilities, and records from Federal 
agencies, such as the Social Security Administration, as well 
as private medical records identified by the veteran.  The RO 
has obtained all relevant records identified by the veteran 
or otherwise evident from the claims folder.  38 C.F.R. 
§ 3.159(b) (2002).   

The veteran has not asserted that there are any private 
treatment records that pertain to his claim that have not 
been obtained and considered.  He has had several 
opportunities to identify sources of evidence, including the 
claim he filed, the Notice of Disagreement, the substantive 
appeal, and other statements submitted by him or on his 
behalf by his representative.  The RO has obtained the 
available treatment records identified by the veteran.  The 
veteran has not provided information concerning additional 
evidence -- such as the names of treatment providers, dates 
of treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2002).  The issue in this claim is not 
whether the veteran has current disability.  Rather, the 
issue is whether his preexisting pes planus worsened during 
his active military service.  The service medical records 
provide adequate evidence to answer this question.  
Therefore, the Board does not deem necessary a VA 
examination.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  As the veteran has not identified any sources 
of evidence from which records may be obtained, VA has no 
further duty to notify the veteran of inability to obtain 
evidence.


ORDER

Service connection for bilateral pes planus is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

